Title: [Diary entry: 2 November 1788]
From: Washington, George
To: 

Sunday 2d. Thermometer at 50 in the Morning— at noon and 70 at Night. Wind at No. Et., with clouds, and appearances of rain till about Noon; when it cleared and became pleasant.  Mr. George Mason came here to dinner and returned in the Evening. After dinner word was brot. from Alexandria that the Minister of France was arrived there and intended down here to dinner. Accordingly, a little before Sun setting, he (the Count de Moustiers) his Sister the Marchioness de Brehan—the Marquis her Son—and Mr. du Ponts came in.